                                  1

                                  2

                                  3

                                  4

                                  5                           IN THE UNITED STATES DISTRICT COURT

                                  6                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  7

                                  8      DAVID FOWLER, ET AL.,                          Case No. 18-cv-01254-MMC
                                                       Plaintiffs,
                                  9
                                                                                        ORDER GRANTING DEFENDANT'S
                                                 v.                                     MOTION TO DISMISS; VACATING
                                  10
                                                                                        HEARING
                                  11     WELLS FARGO BANK, N.A.,
                                                                                        Re: Dkt. No. 35
                                                       Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the Court is defendant Wells Fargo Bank, N.A.'s ("Wells Fargo") motion to

                                  15   dismiss, filed August 17, 2018. Plaintiffs David Fowler and Colisa McFadden have filed

                                  16   opposition, to which Wells Fargo has replied. Further, with leave of court, the parties

                                  17   have filed supplemental briefs. Having read and considered the parties' respective

                                  18   written submissions, the Court deems the matter suitable for decision thereon, VACATES

                                  19   the hearing scheduled for November 16, 2018, and rules as follows.

                                  20          In their complaint, plaintiffs assert three Causes of Action, each of which is based

                                  21   on a claim that Wells Fargo has violated the Homeowners' Bill of Rights ("HBOR"),

                                  22   California Civil Code §§ 2923.4 et seq. In the First Cause of Action, plaintiffs allege that

                                  23   Wells Fargo, in violation of § 2924b and § 2924f, failed to provide them "with the requisite

                                  24   notice of [a] trustee's sale or the recording of a [t]rustee's sale." (See Compl. ¶ 13.) In

                                  25   the Second Cause of Action, plaintiffs allege that Wells Fargo, in violation of § 2923.7,

                                  26   "fail[ed] to provide [p]laintiffs with an adequate single point of contact while they were

                                  27   seeking a loan modification as an alternative to foreclosure." (See Compl. ¶ 30.) In the

                                  28   Third Cause of Action, plaintiffs allege that Wells Fargo, in violation of § 17200 of the
                                  1    California Business and Professions Code, engaged in "unlawful business practices"

                                  2    when it assertedly violated the HBOR provisions on which the First and Second Causes

                                  3    of Action are based. (See Compl. ¶¶ 32, 37-38.)

                                  4           In support of the instant motion, Wells Fargo argues that plaintiffs' claims are

                                  5    preempted by the Home Owners' Loan Act ("HOLA"), specifically, by 12 C.F.R. § 560.2.

                                  6    Under § 560.2, "federal savings associations may extend credit as authorized under

                                  7    federal law, . . . without regard to state laws purporting to regulate or otherwise affect

                                  8    their credit activities," see 12 C.F.R. § 560.2(a), including, for example, "state laws

                                  9    purporting to impose requirements regarding . . . [t]he terms of credit, . . . including the

                                  10   circumstances under which a loan may be called due and payable upon the passage of

                                  11   time or a specified event external to the loan" and the "[p]rocessing, origination, servicing,

                                  12   sale or purchase of, or investment or participation in, mortgages," see 12 C.F.R.
Northern District of California
 United States District Court




                                  13   § 560.2(b).

                                  14          There is no dispute that World Savings Bank, the entity that originated plaintiffs'

                                  15   mortgage, was a federal savings association, and that, had plaintiffs' claims been

                                  16   asserted against World Savings Bank, they would be preempted by HOLA. See, e.g.,

                                  17   Metzger v. Wells Fargo Bank, N.A., 2014 WL 1689278, at *6 (C.D. Cal. April 28, 2014)

                                  18   (holding "[b]ecause [HBOR] is a state law that attempts to regulate federal savings banks

                                  19   and their lending and servicing activities, it is exactly the sort of statute that is proscribed

                                  20   by the HOLA") (collecting cases); see also Marquez v. Wells Fargo Bank, N.A., 2013 WL

                                  21   5141689, at *5-6 (N.D. Cal. September 13, 2013) (finding HBOR claims, as well as

                                  22   § 17200 claim "entirely derivative" of HBOR claims, preempted by HOLA). Likewise,

                                  23   there is no dispute that, after World Savings Bank originated plaintiffs' loan, Wells Fargo

                                  24   acquired plaintiffs' mortgage, and that Wells Fargo, which is alleged to have engaged in

                                  25   the conduct plaintiffs assert violated HBOR, is not a federal saving association, but,

                                  26   rather, a national bank.

                                  27   //

                                  28   //
                                                                                       2
                                  1           The question before the Court is whether, as one district court put it, HOLA

                                  2    preemption "travel[s] with the loan" or, alternatively, with "the lender." See Villareal v.

                                  3    Seneca Mortgage Services, 2015 WL 2374288, at *3-5 (E.D. Cal. May 18, 2015). Stated

                                  4    otherwise, the question presented is whether "the status of the originator of the loan

                                  5    determines the applicability of HOLA to a particular loan, rather than the status of the

                                  6    current holder/servicer of the loan." See id. A number of district courts have addressed

                                  7    the issue, some finding that a national bank acquiring a mortgage loan originated by a

                                  8    federal savings association may not assert HOLA preemption as a defense, at least

                                  9    where, as here, the national bank is alleged to have engaged in the challenged conduct,

                                  10   while others have found such successor national bank may rely on HOLA preemption

                                  11   even where the claims are, as here, allegedly based on its own conduct. See Griffin v.

                                  12   Green Tree Servicing, LLC, 166 F. Supp. 3d 1030, 1042-44 (C.D. Cal. 2015)
Northern District of California
 United States District Court




                                  13   (summarizing split of authority; collecting cases).

                                  14          The Court having read and considered the respective cases cited by the parties,

                                  15   as well as the authorities cited therein, finds more persuasive the cases holding the

                                  16   status of the originator of the loan determines the applicability of HOLA preemption, and

                                  17   not the status of the current holder or servicer of the loan. In particular, as those courts

                                  18   have explained, "part of HOLA's intent was to preserve the ability of federal savings

                                  19   organizations to sell mortgages that they originate under a uniform federal system," see

                                  20   Villareal, 2015 WL at *3 (internal quotation and citation omitted) (collecting cases), and

                                  21   that applying "state law to a mortgage could decrease the marketability of the mortgage

                                  22   by subjecting the debt obligation to different legal requirements if it were sold to a non-

                                  23   federal savings bank buyer," see id.; see also Metzger, 2014 WL at *4 (noting "the

                                  24   marketability of a mortgage in the secondary market is critical to a savings and loan, for it

                                  25   thereby can sell mortgages to obtain funds to make additional home loans") (internal

                                  26   quotation and citation omitted).

                                  27          Moreover, courts are required to give "controlling weight" to the Office of Thrift

                                  28   Supervision's ("OTS") interpretation of § 560.2, see Silvas v. E*Trade Mortgage Corp.,
                                                                                      3
                                  1    514 F.3d 1001, 1005 n.1 (9th Cir. 2008),1 and the OTS, citing § 560.2, has opined that

                                  2    "those who purchase or are assigned loans originated by a federal savings association

                                  3    would be subject only to the same claims and defenses that would apply to the federal

                                  4    savings association that originated the loan." See OTS Opinion Letter, P-2003-5 (July

                                  5    22, 2003). Consistent therewith, the OTS, in addressing the scope of preemption under

                                  6    § 560.2, has cited with approval the opinion of its predecessor that "preemption would

                                  7    exist regardless of whether the loans in question are sold by the federal association to a

                                  8    third party." See OTS Opinion Letter, P-98-13 (November 17, 1998) (quoting Federal

                                  9    Home Loan Bank Board Opinion Letter (August 13, 1985).)2 Further, it is readily

                                  10   apparent that the OTS's opinions are not intended to be limited to a situation in which the

                                  11   successor is being sued for the pre-sale conduct of the originating federal savings

                                  12   association. Rather, the opinions therein are given in response to inquiries phrased
Northern District of California
 United States District Court




                                  13   without reference, in any manner, to which entity, i.e., originator or successor, engaged

                                  14   or may engage in the conduct governed by the state statutes about which those inquiries

                                  15   were made. See OTS Opinion Letter, P-2003-5 at 1; OTS Opinion Letter, P-98-13 at 1

                                  16   and attachment 2 at 3.

                                  17          Accordingly, plaintiffs' claims are subject to dismissal as preempted by HOLA.

                                  18          The Court also finds dismissal is proper for a separate reason. Specifically, as

                                  19   Wells Fargo argues, plaintiffs contractually agreed to application of HOLA. In particular,

                                  20   the Deed of Trust3 contains the following provision, which applies not only to World

                                  21   Savings Bank but to its "successors and/or assignees" as well (see Def.'s Req. for

                                  22
                                              1
                                  23           As the Ninth Circuit has explained, "[t]hrough HOLA, Congress gave the Office of
                                       Thrift Supervision ('OTS') broad authority to issue regulations governing thrifts," i.e.
                                  24   federal savings associations, and, pursuant to such authority, the OTS promulgated
                                       § 560.2. See id. at 1005.
                                  25          2
                                               The Court takes judicial notice of the OTS's opinion letters. See Interstate Nat'l
                                  26   Gas Co. v. Southern California Gas Co., 209 F.2d 380, 385 (9th Cir. 1954) (holding
                                       courts "may take judicial notice of records and reports of administrative bodies").
                                  27          3
                                               The Court grants defendant's request, unopposed by plaintiffs, to take judicial
                                  28   notice of the terms of the Deed of Trust.

                                                                                    4
                                  1    Judicial Notice Ex. A at 1):

                                  2           This Security Instrument and the Secured Notes shall be governed by and
                                              construed under federal law and regulations, including those for federally
                                  3           chartered savings institutions ("Federal Law") and, to the extent Federal
                                              Law does not apply, by the law of the jurisdiction on which the Property is
                                  4           located.
                                  5    (See id. at 9.)

                                  6           A number of courts have considered the above-quoted provision and likewise

                                  7    found it constitutes an agreement by the parties thereto to be bound by HOLA. See, e.g.,

                                  8    Metzger, 2014 WL at *4; Marquez, 2013 WL 5141689, at *4; Babb v. Wachovia

                                  9    Mortgage, FSB, 2013 WL 3985001, at *4 (C.D. Cal. July 26, 2013). Although plaintiffs

                                  10   rely on the last clause of said provision, the Court finds such clause does no more than

                                  11   make clear which state's law governs any claims that are not preempted by HOLA, for

                                  12   example, a claim alleging the mortgagor breached the terms of the mortgage or engaged
Northern District of California
 United States District Court




                                  13   in fraud. See In re Ocwen Loan Servicing LLC Mortgage Servicing Litig., 491 F.3d 638,

                                  14   643-44 (7th Cir. 2007) (noting HOLA "does not deprive persons harmed by the wrongful

                                  15   acts of savings and loan associations of their basic common-law-type remedies"; citing

                                  16   examples of state laws not preempted by HOLA).

                                  17                                        CONCLUSION

                                  18          For the reasons stated above, defendant's motion to dismiss is hereby GRANTED,

                                  19   and plaintiffs' claims are hereby DISMISSED without leave to amend.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: November 14, 2018
                                                                                              MAXINE M. CHESNEY
                                  23                                                          United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   5
